In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0544V
                                      Filed: July 25, 2016
                                        UNPUBLISHED

****************************
DIANE M. SPHAR,                        *
                                       *
                   Petitioner,         *      Damages Decision Based on Proffer;
v.                                     *      Influenza (“Flu”) Vaccine; Radial Nerve
                                       *      Injury; Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Wesly Matthew Nakajima, OConnor Acciani and Levy, LPA, Cincinnati, OH, for
petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On May 28, 2015, Diane Sphar (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a radial nerve injury in
her right arm as a result of an influenza (“flu”) vaccine she received on November 18,
2013. Petition at 2. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

        On January 21, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On July 22, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $180,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $180,000.00, in the form of a check payable to
petitioner, Diane Sphar. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS

DIANE M. SPHAR,                                 )
                                                )
                                                )
                Petitioner,                     )       No. 15-544V
                                                )       Chief Special Master
        v.                                      )       Nora Beth Dorsey
                                                )       ECF
SECRETARY OF HEALTH                             )
AND HUMAN SERVICES,                             )
                                                )
                Respondent.                     )
                                                )


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        On January 21, 2016, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to vaccine compensation for a radial nerve injury in her right arm as a result of

an influenza vaccination. Respondent proffers that based on the evidence of record, petitioner

should be awarded $180,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4).

Petitioner agrees.

II.     Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following:1



1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
       A lump sum payment of $180,000.00, in the form of a check payable to petitioner,
       Diane M. Sphar. This amount accounts for all elements of compensation under 42
       U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             LISA A. WATTS
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division

                                             s/Linda S. Renzi
                                             LINDA S. RENZI
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             Ben Franklin Station, P.O. Box 146
                                             Washington, D.C. 20044-0146
                                             Tel.: (202) 616-4133
July 22, 2016




                                                2